KILEY, Circuit Judge
(dissenting).
I dissent. Today we are filing an opinion in Giancana v. Johnson, 7 Cir., 355 F.2d 366, vacating the judgment of the district court for lack of jurisdiction. The lack of the essential showing that there is “in controversy * * '* the sum or value of $10,000” precludes the court’s jurisdiction. It follows that the court had no power in that unauthorized hearing which had no legal foundation, to “lawful[ly] * * * order * * * or command” defendant to answer questions, and to hold him in contempt for refusal to answer.1 In Abbott v. Eastern Massachusetts St. Ry. Co., 19 F.2d 463 (1st Cir. 1927), a criminal contempt order fell with the invalid injunction in a diversity case because the complaint “did not allege” diversity and the jurisdictional amount.
The district court has general jurisdiction over “federal questions.” But a “federal question” is presented only in a suit “wherein the matter in controversy exceeds the sum or value of $10,000, * * * and arises under the Constitution, laws, or treaties of the United States.” Thus, in the absence of the showing of the amount in controversy, there is no “federal question” presented and no jurisdiction.
Since the court had no jurisdiction to entertain plaintiff’s suit it had no power to punish for contempt. Ex parte Rowland, 104 U.S. 604, 612, 26 L.Ed. 861 (1881), Ex parte Fisk, 113 U.S. 713, 718, 5 S.Ct. 724, 28 L.Ed. 1117 (1885), In re Sawyer, 124 U.S. 200, 221-222, 8 S.Ct. 482, 31 L.Ed. 402 (1888), United States v. Thompson, 319 F.2d 665, 668 (2d Cir. 1963).
The contempt order before us is not for violating an injunction to preserve the status quo: to enable the district court to determine whether it had jurisdiction as in United States v. United Mine Workers, 330 U.S. 258, 289-295, 67 S.Ct. 677, 91 L.Ed. 884 (1947); or to permit needed argument on the question of jurisdiction as in United States v. Shipp, 203 U.S. 563, 27 S.Ct. 165, 51 L.Ed. 319 (1906). Neither is it a case of a mere erroneous order. In my opinion the contempt order is void for want of jurisdiction, and this court has the duty to raise the question itself. Mc-Nutt v. General Motors Acceptance Corp., 298 U.S. 178, 187, 56 S.Ct. 780, 80 L.Ed. 1135 (1936).

. “A court of the United States shall have power to punish by fine or imprisonment * * * such contempt of its authority, and none other, as—
* * * * »
“(3) Disobedience or resistance to its lawful * * * order, * * * or command.” 62 Stat. 701 (1948), 18 U.S.C. § 401 (1950).